 1

 2

 3

 4

 5                      UNITED STATES DISTRICT COURT
 6                           DISTRICT OF NEVADA
 7
     CHRISTEL VADNEY,                       Case No. 3:18-cv-00211-HDM-CBC
 8
                           Plaintiff,
 9        v.                                            ORDER
10   NANCY A. BERRYHILL,
11                         Defendant.
12
          The court has considered the report and recommendation of the
13
     United States Magistrate Judge (ECF No. 20) filed on August 2,
14
     2019, in which the magistrate judge recommends that this court
15
     enter an order denying plaintiff’s motion for reversal of the
16
     Commissioner’s decision (ECF No. 15) and granting defendant’s
17
     motion to affirm the Commissioner’s decision (ECF No. 18).         No
18
     objections have been filed to the report and recommendation, and
19
     the time for doing so has expired.
20
           The court has considered the pleadings and memoranda of the
21
     parties and other relevant matters of record and has made a review
22
     and determination in accordance with the requirements of 28 U.S.C.
23
     § 636 and applicable case law, and good cause appearing, the court
24
     hereby
25
          ADOPTS AND ACCEPTS the report and recommendation of the
26
     United States Magistrate Judge (ECF No. 20).
27

28


                                        1
 1        The plaintiff’s motion for reversal of the Commissioner’s

 2   decision (ECF No. 15) is denied and defendant’s motion to affirm

 3   the Commissioner’s decision (ECF No. 18) is granted.

 4        The Clerk of the Court shall enter final judgment accordingly.

 5        IT IS SO ORDERED.

 6        DATED: This 9th day of September, 2019.
 7

 8                                 ____________________________
                                   UNITED STATES DISTRICT JUDGE
 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                     2
